PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 2231–50
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES



Application Number: 16/457,314
Filing Date: 06/28/2019
Appellant(s): Johnson Controls Technology Company


_____________________________
James M. Campbell (Registration No. 69,087)
For Appellant
EXAMINER'S ANSWER





This is in response to the Appeal Briefs filed 01/07/2022 and 11/24/2021 appealing from the Final Office Action mailed on 05/25/2021, and the Advisory Action mailed on 08/05/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action dated 05/25/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

WITHDRAWN REJECTIONS.
Claim Rejections - 35 USC § 112 of claims 26 and 27 are withdrawn, as indicated in the Advisory Action mailed on 08/05/2021.

(2) Response to Argument 
Evidence Relied Upon
Mahesh Kumar Asati 
Asati hereinafter
U.S. Pre–Grant publication 20160281607
Phan and Xiong 
Phan hereinafter
U.S. Pre–Grant publication 20160148171
Christopher Dean Higgins 
Higgins hereinafter
U.S. Patent 10437241
Cipriano (Pano) Santos 
Santos hereinafter
U.S. Pre–Grant publication 20160077880


"Relative to" is not the same as "a difference".
Appellant’s basis for most arguments stem from the use of the term “relative to” of the limitation "a penalty cost term based on the maintenance costs of the building equipment relative to the maintenance budget". 
Examiner would first like to refer to the summary of the claimed invention, as set forth in the Appeal Brief filed 01/07/2022. Page 4, last 3 lines to page 5, 1st paragraph, state the following (1st passage hereinafter) '… a penalty cost term based on the maintenance costs of the building equipment relative to the maintenance budget (e.g., "a penalty cost term defines a penalty cost based on a difference between a maximum budget and an estimated expenditure ... a penalty cost is an additional cost taken into consideration by objective function optimizer 940 when optimizing objective function," para. [0305])”. Page 5, last 4 lines to page 6, 1st paragraph and repeated on page 7, 1st paragraph, state the following (2nd passage hereinafter) “a penalty cost term based on the maintenance costs of the building equipment relative to the maintenance budget (e.g., "(r x δ)," "In a cost function (e.g., the objective function]), δ can be multiplied by a penalty rate and added to the cost function ... where r is a penalty rate," para. [0288]; "a penalty cost p for a repair activity can be added to the objective function J," para. [0289]; step 2020, FIG. 20; step 2120, FIG. 21)'. 
As pointed to by Appellant, para. [0289] and figures 20 and 21 show:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale



Based upon the 1st and 2nd passages, as pointed to by Appellant, Appellant’s own Application description and claims are clearly at odds. The 1st passage says that "relative to" should be interpreted as "a difference". In the 2nd passage, Examiner sees no clear equivalent for "relative to" in Appellant's summary of the claimed invention. Examiner's best guess is the – (minus) sign of paragraph [0289], i.e. "a difference" like in the 1st passage. The Examiner is charged with comparing the claimed invention in light of the application description with potential prior art, and the application description does not exactly specify what the claimed “relative to” covers or what it does not cover. The Application description does not serve to exclude prior art. Claims do not specify a mathematical relationship between operands but he just an operand "relative to" another. "Relative to" is not the same as "a difference".

Regarding 'I. The § 103 rejections of Claims 1, 15, and 21 should be reversed',
Appellant argues, (see page 5, 1st paragraph to page 8, 1st paragraph):
‘… Each of independent Claims 1, 15, and 21 recites an "objective function comprising ... a penalty cost term based on the maintenance costs of the building equipment relative to the maintenance budget." This limitation requires the objective function to include a penalty cost term and specifies that the penalty cost term is based on two factors: (1) the maintenance costs of the building equipment and (2) the maintenance budget. Thus, the penalty cost term is a function of (or otherwise dependent upon) both the maintenance costs and the maintenance budget.
The phrase "relative to" in Claims 1, 15, and 21 requires the maintenance costs to be considered relative to the maintenance budget (e.g., above or below the maintenance budget by $X, above or below the maintenance budget by Y%, etc.). Accordingly, this limitation requires the maintenance costs and the maintenance budget to be considered together (i.e., compared in some way) when calculating the penalty cost term. Appellant emphasizes that the claimed penalty cost is not based on the maintenance cost alone or the maintenance budget alone, but rather "the maintenance costs of the building equipment relative to the maintenance budget."… 
First, page 6 of the Office Action splits the limitation "a penalty cost term based on the maintenance costs of the building equipment relative to the maintenance budget" into two parts: (1) "a penalty cost term based on maintenance costs of the building equipment" and (2) "relative to a maintenance budget" and cites different portions of Higgins for allegedly teaching each part. However, splitting the limitation in this manner loses the relationship between the maintenance costs and the maintenance budget required by the claim language and does not capture the meaning of the limitation when read in its entirety. Thus, even if Higgins were to disclose "a penalty cost term based on maintenance costs" and separately disclose "a maintenance budget" (which Appellant does not concede), this would not teach or suggest "a penalty cost term based on the maintenance costs of the building equipment relative to the maintenance budget" as claimed'.

Examiner's response:
Appellant's arguments should not be found persuasive, since the claims must stand on their own. Absent qualifiers, "relative to" is "relative to". Examiner is not allowed to bring limitations set forth in the description into the claims. Although a claim should be interpreted in light of the Specification disclosure, it is generally considered improper to read limitations contained in the Specification into the claims. See In re Prater1 and In re Winkhaus2, which discuss the premise that one cannot rely on the Specification to impart limitations to the claim that are not recited in the claim. Examiner notes that a relativity, "relative to", is not even mentioned in any of the dependent claims neither. Examiner cannot read into the claims either limitations contained in the Specification or argued limitations. In other words, the particulars of the claims are in the Specification or arguments and not the claims themselves. 
First, "relative to" is not the same as "a difference" as Appellant pointed to in the summary of the claimed invention. "Relative to" is not the same as '(e.g., above or below the maintenance budget by $X, above or below the maintenance budget by Y%, etc.)', as argued. A quantity above or below another quantity is "a difference" between the quantities, while a quantity having a relation with or dependence on another quantity means the two quantities are "relative to" each other. "Relative to" is a genus while "a difference" is a species. Appellant claims a genus and tries to shape its meaning with a species of the 
Second, Appellant argues features which are not claimed. Appellant argues 'The phrase "relative to"… requires the maintenance costs and the maintenance budget to be considered together (i.e., compared in some way)…'. Claims call for "relative to" and claims do not require 'the maintenance costs and the maintenance budget to be considered together (i.e., compared in some way)', as argued. Appellant argues 'Office Action splits the limitation "a penalty cost term based on the maintenance costs of the building equipment relative to the maintenance budget" into two parts… and cites different portions of Higgins for allegedly teaching each part. However, splitting the limitation in this manner loses the relationship between the maintenance costs and the maintenance budget required by the claim language and does not capture the meaning of the limitation when read in its entirety'. However, the two portions of Higgins are within the same reference, are both about maintenance, and are both "relative to" each other, which is what the phrase "relative to" calls for. The argued 'relationship between the maintenance costs and the maintenance budget required by the claim language' is "relative to". "Relative to" does not have to be adjacent to, on top of, underneath of, next to, or joined with, as Appellant argues.

Appellant further argues, (see page 8, 2nd paragraph to page 9, 2nd paragraph):
‘… the "penalties" disclosed in the cited portion of Higgins are unrelated to maintenance budgets, but instead relate to lost revenue from Higgins's plant being offline. For example, col. 13 of Higgins discloses that performance of the maintenance package can result in "a lower potential loss of income due to downtime in comparison to other maintenance packages." These potential losses of income are the basis of the "penalties" in Higgins, as discussed in col. 7 line 48 to col. 8 line 6 of Higgins:
Referring now to FIG. 2, the notification condition analyzer 80 may receive the user input 72 regarding operating constraints of an industrial asset (e.g., the CCPP 10) and/or its components. The operating constraints may include ranges of values (e.g., temperature, voltage, current, flow, pressure, cost) that correspond to expected operating conditions of various components of the CCPP 10 (e.g., a forecasted mission of the CCPP 10). As discussed above, these constraints may presently exist or may be potentially implemented at a future time. Moreover, the constraints may be based on many factors such as, but not limited to, power output of the CCPP 10 and/or economic considerations (e.g., budgets for preventative and corrective maintenance). For example, the user input 72 may include forecasted operations of the industrial asset, expected penalties associated with when the industrial asset is not operating, and budgets for performing maintenance on the industrial asset. In the example of the CCPP 10, the forecasted operations may include, but are not limited to, power output, the amount of time the CCPP 10 will be generating power, and efficiency. The penalties associated with when the CCPP 10 is not operating could include a decrease in potential income and the amount of time that the CCPP 10 is not operating. As discussed above, the budgets for performing maintenance may include budgets for preventative and corrective maintenance.
 (Higgins, col. 7 line 48 to col. 8 line 6, emphasis added).
Because Higgins is directed to maintenance packages for a power plant that generates electricity, the penalties in Higgins are associated with a loss in potential income due to a CCPP 10 (a combined cycle power plant) being inoperational. If the CCPP 10 is inoperational due to mechanical failure, the CCPP 10 cannot generate electricity, and therefore misses potential revenue generation. Higgins clearly describes the "penalties" as associated with a loss of potential income or revenue that could have been realized if the CCPP 10 were not inoperational. Id Higgins also discloses that the penalties could include an amount of time that the CCPP 10 is not operating. In other words, the penalties in Higgins represent an opportunity cost. As such, the "penalties" in Higgins do not amount to "a penalty cost term based on the maintenance costs of the building equipment," even if this portion of the claim is considered in isolation. The "penalties" in Higgins also do not amount to "a penalty cost term based on the maintenance costs of the building equipment relative to the maintenance budget" when the limitation is read in its entirety'.

Examiner's response:
Appellant's arguments should not be found persuasive, because "a penalty cost term based on the maintenance costs of the building equipment relative to the maintenance budget", as broadly recited, does not exclude Higgins.
Claims 1, 15, and 21 call for "penalty cost" without qualifiers. Appellant concludes 'In other words, the penalties in Higgins represent an opportunity cost. As such, the "penalties" in Higgins do not amount to "a penalty cost term based on the maintenance costs of the building equipment…', but absent qualifiers, "penalty cost" is "penalty cost". Appellant argues "a loss of potential income or revenue" and 'col. 13 of Higgins discloses that performance of the maintenance package can result in "a lower potential loss of income due to downtime in comparison to other maintenance packages." These potential losses of income are the basis of the "penalties" in Higgins, as discussed in col. 7 line 48 to col. 8 line 6 of Higgins'. The difference between no loss and a loss is a penalty, since the loss ('decrease in potential income and the amount of time that the CCPP 10 is not operating') is lower than a no loss. 
Claims 1, 15, and 21 call for "a penalty cost term based on the maintenance costs". In Higgins, being a loss of potential income or revenue, the penalties are a penalty cost, since such penalties are based on maintenance costs. In the mappings of dependent claim 2 (emphasis added), 'Higgins discloses… the maintenance costs comprise predicted costs of at least one of servicing (see "scenario model of the initial maintenance package may also simulate other factors related to the industrial asset. For example, the scenario model… used to model the approximate cost to perform the initial maintenance package" in col. 11, lines 50-54) the building equipment…'. 
'operating constraints may include ranges of values (e.g., temperature, voltage, current, flow, pressure, cost) that correspond to expected operating conditions of various components of the CCPP 10 (e.g., a forecasted mission of the CCPP 10). As discussed above, these constraints may presently exist or may be potentially implemented at a future time. Moreover, the constraints may be based on many factors such as, but not limited to, power output of the CCPP 10 and/or economic considerations (e.g., budgets for preventative and corrective maintenance)'. Higgins' operating constraints (e.g., cost) may be based on economic considerations (e.g., budgets for preventative and corrective maintenance). That is, Higgins' cost may be based on budgets for maintenance. This Higgins' cost basis on budgets for maintenance is what the claimed phrase "relative to" calls for ("

Appellant further argues, (see page 9, last paragraph to page 10, 1st paragraph):
‘… page 6 of the Office Action alleges that Higgins discloses "cost... constraints ... based on ... budgets for preventative and corrective maintenance" (preserving the ellipses from the Office Action). However, the cited portion of Higgins (i.e., col. 7 line 48 - col. 8 line 6, block quoted above) when read in its entirety discloses that a user can input operating constraints and that such operating constraints can include ranges of values of temperature, voltage, current, flow, pressure, and cost. The cited portion of Higgins also discloses that the constraints can be based on budgets for preventative and corrective maintenance. A fair reading of Higgins suggests that the user can input operating constraints, which may be based on a maintenance budget. However, the "constraints" in Higgins are not equivalent to the "penalties" in Higgins, but rather are distinct concepts. As discussed above, the penalties in Higgins are associated with a loss of potential income or revenue and are described as being separate from the constraints. Thus, even if the constraints in Higgins can be based on a maintenance budget, this does not teach or suggest that the penalties in Higgins are based on the maintenance budget. Accordingly, Higgins does not teach or suggest "an objective function comprising ... a penalty cost term based on the maintenance costs of the building equipment relative to the maintenance budget"…'.

Examiner's response:
Appellant's arguments should not be found persuasive, because Appellant steers him/herself towards Higgins’ "constraints" as the claimed “penalties”, however, Examiner’s mappings do not read (see “penalties” as "constraints"). Appellant steers him/herself towards Higgins’ "constraints" and then wrongly concludes that they provide no teachings regarding the claimed “penalties”. 


‘… page 6 of the Office Action cites Higgins for disclosing "the user input 72 may include forecasted operations of the industrial asset, expected penalties associated with when the industrial asset is not operating, and budgets for performing maintenance on the industrial asset." However, Higgins does not teach or suggest that the "penalties" are based the "budgets for performing maintenance," but rather merely discloses that both of these items can be provided as user inputs. The fact that both "penalties" and "budgets for performing maintenance" are disclosed as part of the same list of user inputs in Higgins does not imply that the penalties are dependent upon the maintenance budgets, but instead the independent listing of these items indicates that they are separate and distinct. As noted above, Higgins explicitly discloses that the penalties are "penalties associated with when the industrial asset is not operating" which is clearly distinct from a penalty based on a maintenance budget…'.

Examiner's response:
Appellant's arguments should not be found persuasive, because Appellant's analysis of the reference falls short. Higgins' operating constraints (e.g., cost) may be based on economic considerations (e.g., budgets for preventative and corrective maintenance), contrary to Appellant's argument ('merely discloses that both of these items can be provided as user inputs. The fact that both "penalties" and "budgets for performing maintenance" are disclosed as part of the same list of user inputs in Higgins does not imply that the penalties are dependent upon the maintenance budgets, but instead the independent listing of these items indicates that they are separate and distinct'). In col. 7, line 48 to col. 8, line 6, as quoted by Appellant, Higgins discloses (emphasis added) 'operating constraints may include ranges of values (e.g., temperature, voltage, current, flow, pressure, cost) that correspond to expected operating conditions of various components of the CCPP 10 (e.g., a forecasted mission of the CCPP 10). As discussed above, these constraints may presently exist or may be potentially implemented at a future time. Moreover, the constraints may be based on many factors such as, but not limited to, power output of the CCPP 10 and/or economic considerations (e.g., budgets for preventative and corrective maintenance)'. Higgins' operating constraints (e.g., cost) and economic considerations (e.g., budgets for preventative and corrective maintenance) are not separate and distinct, as Appellant argues. Higgins' "based on" is what the claimed phrase "relative to" calls for.

Appellant further argues, (see page 10, 3rd paragraph):
‘… the Advisory Action suggests that Appellant is arguing unclaimed features. See Advisory Acton "Appellant's argument is not persuasive, since the claims must stand on their own"). However, none of the distinctions between the penalty cost term in Claims 1, 15, and 21 and the cited art discussed above rely on reading limitations into the claims from the specification. Contrary to the comments in the Advisory Action, Appellant submits that the plain language of the pending claims is not taught by the cited art for the reasons above. Higgins, alone or in any proper combination with the other cited references, does not disclose, teach, or suggest "a penalty cost term based on the maintenance costs of the building equipment relative to the maintenance budget"…'.

Examiner's response:
Appellant's arguments should not be found persuasive, because Appellant claims a genus and tries to shape its meaning with a species of the Application description, as counter–argued above. However, Examiner is not allowed to bring limitations set forth in the description into the claims. There is no requirement that the Application description's "difference" has to be interpreted as the claimed "relative to". The meaning of "relative to" does not have to be shaped by the application description, as Appellant argues. Appellant has the opportunity to amend the claims during prosecution and chose "relative to" which is a genus to the species "difference".

Regarding 'II. The § 103 rejections of Claims 2, 16, and 22 should be reversed',
Appellant argues, (see page 11, 1st to last paragraphs):
‘… Claim 2 recites:
the maintenance budget comprises a budget for at least one of servicing the building equipment, repairing the building equipment, or replacing the building equipment;
the maintenance schedule comprises a schedule for at least one of servicing the building equipment, repairing the building equipment, or replacing the building equipment; and
the maintenance costs comprise predicted costs of at least one of servicing the building equipment, repairing the building equipment, or replacing the building equipment
Claims 16 and 22 recite similar features.
When read in combination with Claim 1, Claim 2 requires a penalty cost term based on the predicted costs of at least one of servicing the building equipment, repairing the building equipment, or replacing the building equipment relative to the maintenance budget relative to a budget for at least one of servicing the building equipment, repairing the building equipment, or replacing the building equipment. Claims 16 and 22 recite similar features when read in combination with independent Claims 15 and 21 respectively.
As discussed above, the cited the "penalty" in Higgins corresponds to a loss of potential income or revenue that could have been realized if the CCPP 10 were operating, i.e., lost due to non-operation. As such, Higgins does not teach a penalty cost term based on the predicted costs of at least one of servicing the building equipment, repairing the building equipment, or replacing the building equipment relative to the maintenance budget relative to a budget for at least one of servicing the building equipment, repairing the building equipment, or replacing the building equipment… '

Examiner's response:
Appellant's arguments should not be found persuasive, because Appellant attacks Higgins without considering Examiner's mappings of the rejection of claim 2. Appellant completely ignores Examiner's mappings of the rejection of claim 2. Instead, Appellant attacks Higgins for not disclosing the 

Regarding 'III. The § 103 rejections of Claims 4-6, 18-20, and 24-26 should be reversed',
As to Appellant’s arguments (see page 12, 1st paragraph), they are the same as Appellant’s arguments for claims 1, 15, and 21, which have been refuted above. 

Regarding 'IV. The § 103 rejections of Claims 7 and 27 should be reversed',
Appellant argues, (see page 12, 2nd paragraph to page 13, next to last paragraph):
‘… Claim 7 recites:
determine whether one or more of the one or more budget time periods occur partially outside the optimization period; and in response to a determination that one or more of the one or more budget time periods occur partially outside the optimization period, determine one or more reduced maintenance budgets for each of the one or more of the one or more budget time periods that occur partially outside the optimization period. 
Claim 27 recites similar features. 
… Office Action cites ¶ [0215] of Santos, which discloses:
The systems and methods described herein provide flexibility in project portfolio generation based on a dynamic allocation of resources, including, for example, enabling varying budget constraints based on arbitrary decision maker defined budgeting period; addressing trade-offs between two conflicting objectives of the plurality of objectives while considering resources capacity limits; enabling project value to be defined not only at the period of the completion of the project but also at periods before and after completion of the project; enabling simultaneous optimization of the selection and the scheduling of a project portfolio; allowing the decision maker to specify windows of opportunity where a project may start and complete; allowing the decision maker to perform sensitivity analysis; allowing the decision maker to fix the start time of a project when selected: allowing shaping of a portfolio with decision maker defined upper and lower bounds on the percentage; allowing for a scenario wherein all projects in a Program of related projects are selected or none are selected; allowing for Project Temporal Constraints to ensure that a set of related projects follow minimum time lags or precedence relations if selected; and enabling real time re-scheduling decision making due to the fast response time of finding an optimal portfolio. The systems and methods described herein may automate lengthy and cumbersome manual processes, for example, based on spreadsheet analyses. 
Although ¶ [0215] of Santos discloses allowing for customizability in when a program will start or stop, nothing in this paragraph teaches or suggests (1) using an optimization period (i.e., a period over which an optimization is performed) for which budget time periods occur partially outside the optimization period or (2) determining one or more reduced maintenance budgets for each of the one or more of the one or more budget time periods that occur partially outside the optimization period. Therefore, Santos does not teach or suggest… Claim 7 or similar features of Claim 27…'

Claims rejection reads: 
As to claims 7 and 27, while Asati, Phan, and Higgins disclose maintenance budgets, Asati, Phan, and Higgins fail to disclose determine whether one or more of the one or more budget time periods occur partially outside the optimization period; and in response to a determination that one or more of the one or more budget time periods occur partially outside the optimization period, determine one or more 
Santos discloses determine whether one or more of the one or more budget time periods occur partially outside the optimization period; and in response to a determination that one or more of the one or more budget time periods occur partially outside the optimization period, determine one or more reduced  (see "outside the… period" as "periods before and after completion of the project", "[0215]… flexibility in project portfolio generation based on a dynamic allocation of resources, including, for example, enabling varying budget constraints based on arbitrary decision maker defined budgeting period… enabling project value to be defined not only at the period of the completion of the project but also at periods before and after completion of the project; enabling simultaneous optimization of the selection and the scheduling of a project portfolio").

Examiner's response:
Appellant's arguments should not be found persuasive, because Appellant's arguments merely regurgitate the claims language. Appellant's arguments are a statement which merely points out what claims recite.
Santos determines whether one or more of budget time periods occur partially outside an optimization period, since Santos discloses "[0215]… a dynamic allocation of resources, including, for example, enabling varying budget constraints based on arbitrary decision maker defined budgeting period… enabling project value to be defined… at periods before and after completion of the project", "outside… period" as "periods before and after completion of the project".
Santos determines one or more reduced 



Respectfully submitted,
/JUAN C OCHOA/ Primary Examiner, Art Unit 2146 

Conferees:
/KAMINI S SHAH/             Supervisory Patent Examiner, Art Unit 2146                                                                                                                                                                                           
Kamini Shah
Supervisory Patent Examiner 2146


/Jason Cardone/
Primary Examiner



Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969)
        2 In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975)